DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 44-45, 47-48, 53-56, 59, 82, 84 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0027226 to Mironov et al. (Mironov).
Regarding claim 44, Mironov discloses a system (Fig 1a) comprising a case (10) which is capable of receiving a cartridge that is part of a vapor provision device, the case (10) comprising a first housing portion (11) and a second housing portion (12), wherein when the case is shut the 
Regarding claim 45, Mironov discloses the system of claim 44, wherein the first housing (11) and second housing portion (12) come together to contain and enclose the cartridge (20) when the case is shut (Fig 1d) and separate (Fig 1a)  to open the case to allow access to the cartridge.
Regarding claim 47, Mironov discloses the system of claim 45, wherein the coordinated action comprises using a first hand to elastically deform the portion (4) of the first housing portion of second housing portion to disengage the latch mechanism (€0073) and at the same time using a second hand for separating the first and second housing portion to open the case.  In particular, since the case has the structure as recited, then it is capable of performing the recited function of being opened using both hands simultaneously as recited.
Regarding claim 48, Mironov discloses the system of claim 47 and further discloses releasing the latch mechanism includes pressing on opposite sides of the first (11) or second (12) housing portion.  In particular, since the case has the structure as recited, then it is capable of performing the recited function of releasing the latch by including a step of pressing on opposite sides of the first or second housing portion.

Regarding claim 54, Mironov further discloses first housing portion (11) comprising a male member (8) for the latch mechanism, second housing portion (12) comprising female member (6) for latch mechanism, the male and female portions engage in direction orthogonal to axial direction to hold the case in closed position (Fig 2).
Regarding claim 55, Mironov further discloses housing portions (11, 12) forming overlapping regions of the case (at 4, Fig 2), in which a rim of the first housing (12) overlaps outside a rim of the second (11), the latch mechanism formed in overlapping region (Fig 2).
Regarding claim 56, Mironov further discloses male member or female portion (6) formed on outward facing surface of first side of second housing (11) and interlocking latch mechanism can be opened by pressing on first side (4) of second housing portion (11) outside overlapping region to elastically deform the first side of the second housing portion (11) to disengage the latch mechanism (Fig 2).
Regarding claim 59, Mironov discloses a case (10) which is capable of receiving a cartridge that is part of a vapor provision device, and a cartridge (20) which can be part of a vapor provision device, the case adapted to hold a single cartridge by itself, the case comprising first housing portion (11) and second housing portion (12) which separate to open the case to allow access to the cartridge, wherein the first housing portion comprises at least one fin or protrusion (thread, €0075) configured to contact and retain the cartridge in the first housing portion after the case is opened (Fig 1b).
Regarding claim 82, Mironov further discloses the case having a smooth outer surface (Fig 1).
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 44, 50-55, 57-58, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0256163 to Cottle et al. (Cottle) in view of Mironov.
Regarding claim 44, Cottle discloses a system (Fig 1) comprising a case (1) which is capable of receiving a cartridge that is part of a vapor provision device, the case (1) comprising a first housing portion (2) and a second housing portion (3), wherein when the case is shut the first and second housing portion form an interlocking latch (12, 13), the case configured such that opening the case comprises coordinated action using both hands simultaneously to elastically deform a portion (12, 13, Fig 3) of the first housing portion or the second housing portion to disengage the latch mechanism to open the case (€0015).  In particular, since the case has the structure as recited, then it is capable of performing the recited function of being 
Regarding claim 50, Cottle further discloses first (2) and second (3) housing portion separate completely from one another when case is opened (Fig 2).
Regarding claim 51, Cottle further discloses first and second housing portions made of molded plastic (€0046), latch mechanism is formed integrally with the molded plastic (€0058).
Regarding claim 52, Cottle further discloses latch mechanism based on resilient deformation of the molded plastic (€0046).
Regarding claim 53, Cottle further discloses first (2) and second (3) housing portions configured to separate in an axial direction and wherein the latch mechanism (12, 13) operates by preventing movement in axial direction (upwards).
Regarding claim 54, Cottle further discloses first housing portion (2) comprising a male member (9) for the latch mechanism, second housing portion (3) comprising female member (8) for latch mechanism, the male and female portions engage in direction orthogonal to axial direction to hold the case in closed position (Fig 7).
Regarding claim 55, Cottle further discloses housing portions (2, 3) forming overlapping regions of the case (at 6, Fig 7), in which a rim of the first housing (3) overlaps outside a rim of the second (2), the latch mechanism formed in overlapping region (Fig 7).

Regarding claim 58, Cottle further discloses second side (10) of first housing portion smaller than first side (5) of first housing portion (Fig 2).
Regarding claim 83, Cottle further discloses the case having an outer surface which is textured (at 10, Fig 1) at least in part to allow a user to grip better.

Claim 60-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov in view of US Patent No. 8,783,490 to Gupta et al. (Gupta).
Regarding claim 60, Mironov teaches the case of claim 59 but does not teach cartridge held in first housing portion by frictional engagement with at least one fin or protrusion.  However, Gupta discloses a case (Fig 2) comprising a first housing portion (12) having fins (22) to frictionally engage a container (50, Fig 3) sufficiently tightly to resist a force corresponding to weight of the container with interference fit such that the container is less likely to slip out of the case during use.  One of ordinary skill in the art would have found it obvious to substitute the threaded connection of Mironov with functionally equivalent fins as suggested by Gupta in order to hold the cartridge in place within the outer case since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 61, the modified Mironov teaches the case of claim 60 but does not teach cartridge may be removed by applying a force as recited.  However, one of ordinary skill in Inre Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955).

Claim 62-64, 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov in view of US Patent No. 8,087,528 to Scarlett et al. (Scarlett).
Regarding claim 62, Mironov teaches the case of claim 59 but does not teach the fin or protrusion deform resiliently.  However, Scarlett discloses container holder case (Fig 2) and in particular discloses the case comprising resilient deformable fins (10) that facilitate gripping on an interior container.  One of ordinary skill in the art would have found it obvious to substitute the threaded connection of Mironov with functionally equivalent fins as suggested by Scarlett in order to hold the cartridge in place within the outer case since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 63, the modified Mironov further discloses fin or protrusion (10, Scarlett) comprising one or more fins extending inward into the first housing portion (Scarlett, Fig 1)
Regarding claim 64, the modified Mironov further discloses a pair of opposing fins (10, Scarlett), one fin located on one side of the first housing portion and a second fin located on opposite side (Fig 1, Scarlett).
.


Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov in view of Scarlett and Gupta.
Regarding claim 65, the modified Mironov teaches the case of claim 62 but does not teach the housing portion made of molded plastic and the fin molded integrally.  However, However, Gupta discloses a case (Fig 2) comprising a first housing portion (12) having fins (22) to frictionally engage a container (50, Fig 3), the first housing portion made of molded plastic and the fin molded integrally with the first housing portion (Gupta, col. 4, ll. 10-15).  One of ordinary skill in the art would have found it obvious to change the material of Mironov housing portion to plastic and make the fin integral as suggested by Gupta in order to facilitate manufacturing since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) and that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claim 67-69, 74-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 2,191,016 to Hoffman in view of US 2020/0260785 to Bowen et al. (Bowen).
Regarding claim 67, Hoffman discloses a case (Fig 1) configured to receive a cartridge (10) of vapor provision device and a cartridge (10) for a vapor provision device contained and 
Regarding claim 68, Hoffman further disclose the sealed environment acting to prevent egress of vapor from cartridge and prevent ingress of potential contaminants since it has the structure as recited.
Regarding claim 69, Hoffman further discloses the housing comprising a first housing portion (11) and a second housing portion (23) that separate to allow access to the cartridge (10).
Regarding claim 74, Hoffman further discloses the case comprising two opposing major surfaces which are curved (Fig 3-4).  In particular, the case is cylindrical and thus would have opposing major surfaces that are curved.
Regarding claim 75, Hoffman further discloses wherein all edges and corners of the case are curved or rounded (Fig 2).
Regarding claim 76, Hoffman discloses the case of claim 67 but does not teach dimensions of the case such that the width was the largest dimension.  However, one of Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 77, Hoffman further discloses the case being symmetric with respect to plane normal to width direction (Fig 2).
Regarding claim 78, Hoffman further discloses first edge (24) of the case which extends from side to side of the case being curved and a second edge (17) of the case opposite the first extending from side to side is substantially straight.
Regarding claim 79, Hoffman discloses the case of claim 78 but does not teach dimensions of the case such that the height was the second largest dimension of the case.  However, one of ordinary skill in the art would have found it obvious to change the dimensions of the case such that the height was the second largest dimension in order to adapt to different size cartridges since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 80, Hoffman discloses the case of claim 79 and further discloses the case substantially planar in shape, lying in a plane corresponding to height and width direction.  
Regarding claim 81, Hoffman discloses the case of claim 79 but does not teach dimensions of the case such that the depth was the smallest dimension of the case.  However, one of ordinary skill in the art would have found it obvious to change the dimensions of the case such that the depth was the smallest dimension in order to adapt to different size cartridges since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Bowen and Mironov.
Regarding claim 70, the modified Hoffman teaches the case of claim 67 but does not teach an interlocking latch mechanism to hold the case in closed position.  Mironov discloses a system (Fig 1a) comprising a case (10) which is capable of receiving a cartridge that is part of a vapor provision device, the case (10) comprising a first housing portion (11) and a second housing portion (12), wherein when the case is shut the first and second housing portion form an interlocking latch (8, 6, Fig 2) to hold the case in closed position.  One of ordinary skill in the art would have found it obvious to substitute the threaded closure system of Hoffman with a functionally equivalent latch closure as suggested by Mironov in order to open and close the case since it has been held that simple substitution of one known element for another to obtain In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 71, the modified Hoffman teaches the case of claim 70 and further teaches portion (4, Mironov) of the housing (11, Mironov) configured to elastically deform to disengage the interlocking latch mechanism (6, 8, Mironov).

Claim 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Bowen and US 2011/0000814 to Lee et al. (Lee).
Regarding claims 72-73, Hoffman teaches the case of claim 67 but does not teach the material of the case.  However, Lee discloses a case (10) and in particular discloses the case made of molded plastic polypropylene (€0026).  One of ordinary skill in the art would have found it obvious to make the Hoffman case out of molded polypropylene as suggested by Lee in order to have a durable case since it has been held that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Mironov.
Regarding claim 85, Hoffman discloses a system comprising a case (Fig 1) configured to receive a cartridge of a vapor provision device for a cartridge for a vapor provision device, a cartridge (10) for a vapor provision device container and enclosed within the case, the case adapted to hold a single cartridge by itself, detached from the vapor provision device, the case comprising a substantially rigid housing that fits closely around the cartridge when detached from electronic vapor device, the housing when closed providing a sealed environment for the In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).

Claim 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov in view of Bowen.
Regarding claim 86, Mironov teaches the system of claim 44 but does not teach the cartridge comprising a cartomizer, the cartomizer comprising a heating coil and an e-liquid.  However, Bowen discloses a cartridge of vapor provision device (7a) and in particular discloses the cartridge comprising a heat coil (35) and e-liqiud (vapor).  One of ordinary skill in the art would have found it obvious to substitute the cartridge of Mironov with the cartridge of Bowen comprise a heat coil and e-liquid as suggested by Bowen in order to inhale aerosol.

Response to Arguments
3/8/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that Mironov does not teach opening the case using both hands simultaneously to elastically deform one of the components to disengage the latch mechanism.  However, so long as prior art has the structure of the device as claimed, then it can also be used in the manner as recited.  In the instant case, Mironov discloses a portion (4) of the first housing portion (11) that elastically deforms to disengage latch mechanism.

Conclusion




		











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735